     Case 1:07-cr-00504-SLB-GMB Document 44 Filed 04/13/21 Page 1 of 8                      FILED
                                                                                   2021 Apr-13 PM 12:18
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      vs.                                )      1:07-CR-00504-SLB-GMB-1
                                         )
DAVID TIGNER,                            )
                                         )
      Defendant.                         )

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the court on Defendant David Tigner’s motion for

compassionate release and appointment of counsel. (Doc. 40).1 In his motion, Mr.

Tigner seeks compassionate release because of the current COVID-19 pandemic.

Although he does not mention a specific statute, the court will construe Mr.

Tigner’s motion as requesting compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). After reviewing the submissions of the parties, the court finds

that Mr. Tigner has not shown extraordinary and compelling reasons warranting

compassionate release and is otherwise ineligible for a reduction in sentence. See

18 U.S.C. § 3582(c)(1)(A).




      1
        Reference to a document number, [“Doc. ___”], refers to the number
assigned to each document as it is filed in the court’s record. Page number
citations refer to the page numbers assigned to the document by the court’s
CM/ECF electronic filing system.
                                         1
      Case 1:07-cr-00504-SLB-GMB Document 44 Filed 04/13/21 Page 2 of 8




      I.     BACKGROUND

      Mr. Tigner is serving a 210-month sentence after pleading guilty to two

counts of being a felon in possession of a firearm, five counts of unlawful

distribution of controlled substances, and two counts of using a firearm during and

in relation to a drug-trafficking crime. (Doc. 17). Mr. Tigner is currently

incarcerated at Yazoo City Low FCI with a scheduled release date of December

21, 2022. See https://www.bop.gov/inmateloc/ (last visited April 13, 2021).

Currently, according to information from the Bureau of Prisons, Yazoo City Low

has four active inmate case of COVID-19 and five active staff cases. See

https://www.bop.gov/coronavirus/ (last visited April 13, 2021).

      II.    STANDARD OF REVIEW

      The court construes Mr. Tigner’s motion for compassionate release as being

filed pursuant to 18 U.S.C. § 3582(c)(1)(A). Section 3582, as amended by the First

Step Act of 2018, states that courts generally cannot alter or modify a term of

imprisonment after its imposition, but the court can reduce an inmate’s term of

imprisonment upon a motion for sentence modification from the Bureau of Prisons

or from a prisoner, where the prisoner has properly exhausted his or her

administrative remedies. 18 U.S.C. § 3582(c)(1)(A). To exhaust administrative

remedies, a prisoner can (1) pursue all avenues of appeal after the Bureau of

Prisons fails to bring a motion for modification of sentence at the prisoner’s


                                          2
      Case 1:07-cr-00504-SLB-GMB Document 44 Filed 04/13/21 Page 3 of 8




request, or (2) file a request for relief with the warden to which the warden does

not respond within 30 days. Id.

      Where a prisoner has properly exhausted administrative remedies, Section

3582(c)(1)(A), as amended by the First Step Act, allows a court to modify a

defendant’s sentence “after considering the factors set forth in section 3553(a) to

the extent that they are applicable” if the court finds that “extraordinary and

compelling reasons warrant such a reduction” and finds that “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

      The relevant Sentencing Commission policy statement for Section

3582(c)(1)(A) sets forth several “extraordinary and compelling reasons”

warranting a reduction in sentence. U.S.S.G. § 1B1.13(1)(A) & cmt. 1. In light of

a lack of binding precedent, this court has previously determined—following

guidance from the Second, Fourth, Sixth, and Seventh Circuits—that the policy

statement is not “applicable” to Section 3582(c)(1)(A) motions filed by prisoners

rather than the Bureau of Prisons. United States v. Hewlett, No. 5:93-CR-00137-

SLB-SGC-2, 2020 WL 7343951, at *3–*4 (N.D. Ala. Dec. 14, 2020); 18 U.S.C.

§ 3582(c)(1)(A). Thus, this court has found that courts have discretion to

determine whether a prisoner has shown extraordinary and compelling

circumstances warranting compassionate release. Hewlett, No. 5:93-CR-00137-


                                           3
      Case 1:07-cr-00504-SLB-GMB Document 44 Filed 04/13/21 Page 4 of 8




SLB-SGC-2, 2020 WL 7343951, at *3–*4; 18 U.S.C. § 3582(c)(1)(A).

      III.   DISCUSSION

      In his motion for compassionate release, Mr. Tigner states that he previously

contracted COVID-19 and experienced severe pain and a recurrence of high blood

pressure due to the virus. (Doc. 40). He adds that he also suffers from anxiety and

depression. Mr. Tigner states that he is afraid to catch the virus again and asserts

that his correctional facility, Yazoo City Low, has had many cases of COVID-19.

He says that he requested relief from the warden of his correctional institution on

July 28, 2020, but did not receive a response. In addition to requesting

compassionate release, Mr. Tigner also requests that this court appoint him an

attorney to help him pursue relief. (Id).

      The government filed a response in opposition, arguing that Mr. Tigner has

not shown entitlement to compassionate release. (Doc. 43). The government

argues that, as an initial matter, Mr. Tigner has not actually shown that he properly

exhausted his administrative remedies because he only provides his own unverified

assertion that he sought compassionate release from the warden of his correctional

institution. (Id. at 3–5). The government states that it contacted litigation counsel

for the Bureau of Prisons, and the Bureau of Prisons has no record of such a

request from Mr. Tigner. (Id. at 3). Further, the government argues that Mr.

Tigner has not shown that he qualifies for a reduction in his sentence because his


                                            4
        Case 1:07-cr-00504-SLB-GMB Document 44 Filed 04/13/21 Page 5 of 8




health conditions do not rise to the level of extraordinary and compelling reasons

warranting a reduction in sentence. (Id. at 7–8). The government also argues that,

even if Mr. Tigner could show extraordinary and compelling reasons warranting a

reduction in sentence, he poses a danger to the community and the sentencing

factors set forth in Section 3553(a) do not support compassionate release. (Id. at

8–9).

        In this case, it is not entirely clear whether Mr. Tigner properly exhausted

his administrative remedies. See 18 U.S.C. § 3582(c)(1)(A). Mr. Tigner states that

he filed a request for compassionate release with the warden of his correctional

institution and did not receive a response in thirty days, as required to exhaust his

administrative remedies. See (Doc. 40 at 2); 18 U.S.C. § 3582(c)(1)(A). But the

government contests that assertion and states that the Bureau of Prisons has no

record of such a request. See (Doc. 43 at 3). However, the court need not examine

whether Mr. Tigner has actually exhausted his administrative remedies. First, the

Eleventh Circuit has held that “Section 3582(c)(1)(A)’s exhaustion requirement is

not jurisdictional.” United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).

Further, regardless of whether Mr. Tigner properly exhausted his administrative

remedies, he has not shown entitlement to compassionate release under Section

3582(c)(1)(A).




                                           5
     Case 1:07-cr-00504-SLB-GMB Document 44 Filed 04/13/21 Page 6 of 8




      Mr. Tigner requests compassionate release because he fears contracting

COVID-19 again; he states that when he previously had the virus it caused him

severe pain and caused a recurrence of hypertension, which had previously

resolved. (Doc. 40). He also states that he has anxiety and depression. (Id.). The

CDC does not recognize anxiety or depression among the list of conditions thought

to increase the risk of contracting a severe case of COVID-19. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited April 13, 2021). The CDC does recognize

that hypertension can “possibly” increase the risk of severe illness from COVID-

19. Id. However, Mr. Tigner seems to indicate that his hypertension had resolved

prior to getting COVID-19 and does not clarify whether his hypertension remains

after his recovery. Therefore, the court finds that Mr. Tigner has not clearly shown

that he has significant risk factors for a particularly severe case of COVID-19.

Additionally, information from the Bureau of Prisons shows that Yazoo City Low

currently has only nine active cases of COVID-19, which mitigates Mr. Tigner’s

risk of contracting the virus. See https://www.bop.gov/coronavirus/ (last visited

April 13, 2021). Accordingly, the court finds that Mr. Tigner has not shown

extraordinary and compelling circumstances warranting compassionate release.

See 18 U.S.C. § 3582(c)(1)(A).

      Even if Mr. Tigner were able to show extraordinary and compelling reasons


                                          6
      Case 1:07-cr-00504-SLB-GMB Document 44 Filed 04/13/21 Page 7 of 8




warranting relief, the court finds that he still would not be entitled to

compassionate release. See 18 U.S.C. § 3582(c)(1)(A). To qualify for

compassionate release, the applicable factors set forth in Section 3553(a) must

support a reduction in sentence. See 18 U.S.C. § 3582(c)(1)(A). Section 3553(a)

requires courts to impose sentences that are “sufficient, but not greater than

necessary” for a person’s crimes, taking into consideration a multitude of factors.

18 U.S.C. § 3553(a). Those factors include, among other things, the history and

characteristics of the defendant, the need for the sentence imposed to reflect the

seriousness of the offense and provide just punishment, and the need to protect the

public from future crimes by the defendant. Id.

      Here, the Section 3553(a) factors do not support Mr. Tigner’s release. Mr.

Tigner received a serious sentence for serious crimes; he pled guilty to five counts

of drug distribution and four counts of associated firearm offenses. (Doc. 17). The

Eleventh Circuit has “repeatedly noted the dangerous, and often violent,

combination of drugs and firearms.” Whittier v. Kobayashi, 581 F.3d 1304, 1309

(11th Cir. 2009). So, his combination of crimes put the public at notable risk.

      In addition to being dangerous to the public, Mr. Tigner’s crimes also show

a bent toward recidivism. Mr. Tigner’s two convictions for being a felon in

possession of a firearm arose in part from Mr. Tigner’s previous history of criminal

conduct and convictions. In his own sentencing memorandum, Mr. Tigner


                                           7
      Case 1:07-cr-00504-SLB-GMB Document 44 Filed 04/13/21 Page 8 of 8




admitted that he had “caused trouble” since he was 17 years old. (Doc. 12 at 6).

Mr. Tigner has shown that he is a repeat offender with a problem with recidivism

who tends to engage in crimes that are dangerous to the public. Therefore, the

court finds that Mr. Tigner still represents a danger to the community and his

original sentence, rather than a reduced sentence, best applies the factors set forth

in Section 3553(a). For this additional reason, the court finds that Mr. Tigner is

not entitled to compassionate release under Section 3582(c)(1)(A).

      As a final note, the court will decline to grant Mr. Tigner appointed counsel.

No constitutional or statutory right to counsel exists for Section 3582 motions; the

decision whether to appoint an attorney in a Section 3582 action is left to the

court’s discretion. United States v. Webb, 565 F.3d 789, 795 (11th Cir. 2009).

Here, the court finds that Mr. Tigner has effectively put forth the basic contours of

his arguments for compassionate release without assistance and his claims are not

so complex as to require counsel.

      Accordingly, Mr. Tigner’s request for compassionate release and for

appointment of counsel, (Doc. 40), is DENIED.

      DONE and ORDERED this 13th day of April, 2021.



                                        SHARON LOVELACE BLACKBURN
                                        UNITED STATES DISTRICT JUDGE



                                           8
